Exhibit 10.1

[exhibit101page001.jpg]



                              



[exhibit101page002.jpg]



                              



[exhibit101page003.jpg]



                              



[exhibit101page004.jpg]



                              



[exhibit101page005.jpg]



                              



[exhibit101page006.jpg]



                              



[exhibit101page007.jpg]



                              



[exhibit101page008.jpg]



                              



[exhibit101page009.jpg]



                              



[exhibit101page010.jpg]



                              



[exhibit101page011.jpg]



                              



[exhibit101page012.jpg]



                              



[exhibit101page013.jpg]



                              



[exhibit101page014.jpg]



                              

